Order entered February 12, 2015.




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-14-01209-CV

                           E.F. JOHNSON COMPANY, Appellant

                                             V.

 INFINITY GLOBAL TECHNOLOGY F/K/A INFINITY GEAR AND TECHNOLOGY,
                       LLC, ET AL., Appellee

                       On Appeal from the 95th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-14303-D

                                         ORDER
       Before the Court is the parties’ February 10, 2015, joint motion to extend briefing

schedule. We GRANT the motion and ORDER the parties to file their response briefs no later

than March 20, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE